EXHIBIT 99.1 News Release Public Storage 701 Western Avenue Glendale, CA 91201-2349 www.publicstorage.com For release:Immediately Date: June 11, 2012 Contact: Clemente Teng (818) 244-8080, Ext. 1141 Public Storage Announces Redemption of All Outstanding Depositary Shares Representing Interests in its 6.60% Cumulative Preferred Shares, Series C GLENDALE, California—Public Storage (NYSE:PSA) announced today that it is calling for redemption all outstanding depositary shares representing interests in its 6.60% Cumulative Preferred Shares, SeriesC (NYSE:PSAPrC) on July 12, 2012 at $25 per depositary share plus accrued dividends from July 1, 2012 through the date of redemption.The aggregate redemption amount, before payment of accrued dividends, to be paid to all holders of the depositary shares is $110,625,000. Company Information Public Storage, a member of the S&P 500 and FT Global 500, is a fully integrated, self-administered and self-managed real estate investment trust that primarily acquires, develops, owns and operates self-storage facilities. The Company’s headquarters are located in Glendale, California. At March 31, 2012, the Company had interests in 2,064 self-storage facilities located in 38 states with approximately 131 million net rentable square feet in the UnitedStates and 189 storage facilities located in seven Western European nations with approximately tenmillion net rentable square feet operated under the “Shurgard” brand. The Company also owns a 42% common equity interest in PS Business Parks, Inc. (NYSE:PSB) which owned and operated approximately 27.2 million rentable square feet of commercial space, primarily flex, multi-tenant office and industrial space, at March 31, 2012. # # #
